Citation Nr: 0945868	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to April 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In his May 2007 claim, the Veteran seeks entitlement to 
service connection for PTSD, manic depression, bipolar 
disorder, panic attacks and anxiety.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which held that a claim for 
benefits based on PTSD encompassed benefits based on another 
acquired psychiatric disorder because the evidence developed 
during the processing of the claim indicated that the 
symptoms for which the claimant was seeking VA benefits may 
have been caused by another acquired psychiatric disorder. 
The October 2007 rating decision only addressed the claim for 
benefits due to PTSD, not another acquired psychiatric 
disorder.  In readjudicating the claim, the possibility of 
service connection for the other acquired psychiatric 
disorders must also be addressed.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of PTSD, anxiety, 
depression and bipolar disorder, the Board has 
recharacterized the Veteran's claim as stated on the title 
page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for remand:  To afford the Veteran a VA examination 

The Veteran contends that he suffers from PTSD, manic 
depression, bipolar disorder, panic attacks and anxiety as a 
result of an in-service stressor which occurred during his 
time in the military.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 
2002, Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  See 38 
C.F.R. § 3.304(f).  


The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) provides two requirements as to the sufficiency of a 
stressor:  (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).  

The Veteran alleges that he suffers from the above-mentioned 
psychiatric disorders, including PTSD, as the result of a 
stressor related to his military service.  In his May 2007 
claim, the Veteran explains that during the beginning of his 
military service, he was experiencing marital difficulties, 
so he sought help and support from the military priest in the 
chapel on base.  However, he contends that the military 
priest, upon gaining his trust, sexually assaulted him one 
day during a session.  The Veteran claims he now suffers from 
psychiatric disorders including depression and PTSD, has 
problems maintaining healthy relationships with his family 
members, is unable to concentrate or focus at work, has 
difficulty sleeping, and has anxiety, panic attacks and anger 
issues as a result of this incident.  The Veteran states that 
after this incident, he no longer wished to be part of his 
military unit and sought to get out.  The Veteran further 
maintains that upon reporting this incident to a drill 
sergeant, the drill sergeant relayed this information to the 
Veteran's sergeant, who then threatened the Veteran that he 
would be thrown into military prison if he did not recant his 
allegation.  Based on the Veteran's assertions, he was 
pressured to sign a Record of Proceeding Under Article 15 on 
September 19, 1978, in which he claimed to have made a false 
report and was punished for this 'violation.'


The Board finds that the Veteran's claimed stressor 
contemplates the possibility of in-service personal assault.  
If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or an unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(4) (2009).  

The Veteran's service treatment records are negative for any 
diagnosis or treatment for any psychiatric disorders during 
active duty.  His May 1978 enlistment examination shows that 
he was in good health, clinical evaluation of his psychiatric 
state was normal, and his report of medical history was 
negative for any psychiatric disorders, including depression 
or excessive worry.  The Veteran's March 1979 separation 
examination also shows that he was in good health, and 
clinical evaluation of his psychiatric state was normal.  
However, his report of medical history upon separation shows 
that he reported having trouble sleeping and suffering from 
depression or excessive worry.  His military personnel 
records reflect that he was provided with counseling once in 
February 1979 for difficulty adjusting to military life, and 
three additional times in March 1979 for problems with 
attitude, job performance and drug abuse.  The records also 
indicate that the Veteran was in fact punished in September 
1978 for filing a false report in August 1978 alleging that 
he was assaulted by the military chaplain.  Based on the 
Record of Proceeding Under Article 15, UCMJ, the Veteran 
"did not then believe [the statement] to be true" and was 
fined for making a false statement under lawful oath 
regarding this incident.  It was also noted in the Veteran's 
personnel records that his personal problems interfered with 
his ability to perform his duties and that he displayed "an 
extremely immature personality."  As a result of his 
problems coping with military life, and his poor performance, 
he was discharged from the Army under honorable conditions.  

The post-service evidence of record includes private 
psychiatric treatment records dated from April 2000 through 
June 2007.  These records indicate that the Veteran has been 
diagnosed with anxiety, bipolar disorder, depression, and 
PTSD, and has been prescribed with a variety of 
antidepressants for the past several years.  In the records, 
the Veteran reports that he has been married and divorced 
four times, he has a strained and conflicted relationship 
with his family members, he is extremely irritable and has a 
quick temper.  The record also reflects findings of abuse, in 
which the Veteran acted on his anger through hurting himself, 
and has occasionally hit his ex-wife and children.  He 
discussed the in-service stressor in which he was allegedly 
sexually assaulted by the military priest in a June 2006 
private session, and stated that "he thinks of this incident 
"every day" and "sometimes [he] wake[s] up with it at 
night.""  He further stated that he believed this incident 
"had a great negative effect on his life ever since" and 
that he "had had no problems in the military prior to that 
incident but had numerous problems until his general 
discharge a year later."  

In accordance with its duty to assist, VA must provide the 
claimant a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The private treatment records 
submitted do not provide an etiological opinion linking the 
Veteran's claimed psychiatric disorders to the in-service 
stressor he alleges, or otherwise to his period of active 
duty.  In this regard, the Board notes that the Veteran has 
not had a VA examination for his claim for an acquired 
psychiatric disorder including PTSD.  Such an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has stated that "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis" with 
regard to personal assault cases.  Patton v. West, 12 Vet. 
App. 272 (1999).  The Court in Patton stated that behavior 
changes [of the type now contemplated by 38 C.F.R. § 
3.304(f)(4)] should be examined and clinically interpreted to 
determine whether they constitute evidence of, for example, 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."  Since 
history has shown that it is not unusual for there to be an 
absence of military records documenting the events of which 
the Veteran complains, evidence from sources other than the 
service records may corroborate an account of a stressor 
incident.  

Here, the personnel records reflect that the Veteran's 
performance was inadequate, and he began receiving counseling 
sessions towards the end of his military service.  These 
records were documented after the Veteran filed the August 
1978 report, in which he claimed to have been assaulted by 
the military priest on base.  The August 2005, August 2006 
and April 2007 psychiatric treatment records show that he was 
diagnosed and treated for posttraumatic stress disorder, 
depression, anxiety and bipolar disorder.  However, the 
Veteran only discussed the in-service stressor in which he 
was allegedly assaulted by the military priest in a June 2006 
private treatment session, and nowhere in his treatment 
records does it appear to connect the Veteran's diagnosed 
PTSD to the purported in-service sexual assault.  
Furthermore, it does not appear that the Veteran's claim file 
was examined in an attempt to verify his claimed in-service 
stressor.  Therefore, the Veteran should be scheduled for a 
VA psychiatric examination by a medical professional with 
appropriate expertise to determine the likelihood that the 
alleged sexual assault during service occurred, and if so, 
whether any current PTSD is related to a personal assault 
incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Additionally, in light of the Veteran's service treatment 
records, personnel records, and private treatment records, 
the Board concludes that the Veteran should undergo a 
psychiatric examination to determine whether he currently 
suffers from an acquired psychiatric disorder (other than 
PTSD) as a result of the in-service stressor, or that is 
otherwise etiologically related to his service, in accordance 
with DSM-IV criteria.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The record also reflects that the Veteran applied for 
disability benefits at the Social Security Administration 
(SSA).  The Veteran submitted an October 2008 Notice of 
Decision issued by the SSA granting his request.  When VA has 
notice that the Veteran is receiving disability benefits from 
the SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting SSA 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other government agencies.  See 
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 
3.159 (c)(2) (2009).  The RO should request copies of the 
Veteran's SSA medical records used in the determination of 
benefits made by SSA.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain from SSA any 
medical records relied upon in 
formulating its October 2008 decision. 
All efforts to obtain these records 
should be fully documented, and SSA 
should provide a negative response if 
records are not available.

2.	The Veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature, extent, and 
etiology of any acquired psychiatric 
disorder, including PTSD, as a result 
of any verified stressor(s), in 
accordance with DSM-IV criteria.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
in conjunction with the examination.  
The examiner must indicate that the 
claims folder was reviewed, and a 
report of the examination should 
include a discussion of the Veteran's 
medical history and assertions.  All 
necessary tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  A 
complete rationale should be provided 
for any opinion expressed.

In reviewing the Veteran's claims file, 
the examiner should identify and 
examine all records indicating any 
signs/indicators or behavioral changes 
or changes in performance subsequent to 
the claimed assault alleged by the 
Veteran to have occurred during active 
service, and offer an opinion as to the 
clinical significance, if any, of such 
evidence of changes.  The examiner 
should then express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any in-service stressful 
experience or experiences described by 
the Veteran occurred.  

If the examiner determines that the 
claimed in-service stressful event 
occurred, he or she should provide a 
medical opinion as to whether the 
Veteran's current symptomatology is 
indicative of PTSD and if so, whether 
it is at least as likely as not (50 
percent probability or greater) that 
the PTSD is the result of the in-
service stressor, as opposed to being 
due to some other factor or factors.

The examiner must also provide a 
diagnosis for any other acquired 
psychiatric disorders from which the 
Veteran suffers.  For any such 
disorder, the examiner must opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the acquired psychiatric 
disorder(s) (other than PTSD) are the 
result of his exposure to the stressor, 
or otherwise to his period of active 
duty, as opposed to being due to some 
other factor or factors.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its  history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.	After completing the above, and any 
other development deemed necessary, the 
Veteran's claim for an acquired 
psychiatric disorder, including PTSD, 
must be readjudicated based on the 
entirety of the evidence.  If the 
benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  An appropriate 
period of time should be allowed for 
the Veteran to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


